Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4,6-9,11,12,15,16,18,19,21-24,26,27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019132031)(see IDS) in view of Park Haewood et al (WO 2017146485)
With regards to claim 1, Park et al  discloses  a method of wireless communication performed by a base station (see the method of fig. 14, a hybrid CSI-RS based scheme in a wireless communication system  [0300]-[0310], If the first CSI-RS configuration in the hybrid CSI is configured for Class B, the first CSI-RS configuration may correspond to Class B CSI-RS configuration having K (>1) CSI-RS resources (i.e., CSI-RS resources to which beamformed CSI-RSs are mapped)- - -) comprising: 
a precoding matrix set (see [0321], the base station may calculate a beamforming coefficient of a beam group using the BI (or CDI) reported from the UE and may transmit the beamformed CSI-RS to the UE using the calculated beamforming coefficient. In other wordsmay be determined by PMI reported by the UE, and the base station may transmit the beamformed CSI-RS to the UE by applying a precoding matrix belonging to the precoding matrix set (group) to each CSI-RS); for orthogonal see the orthogonal beam set (group) of figure 19 and paragraphs [0388]-[0389]; as disclosed in paragraphs [0396]-[0399] When the codebook is used, the base station may select an orthogonal beam suitable for the RI using the reported CDI and RI and may calculate a beamforming coefficient in Class B operation as follows.--- selecting beams from a CDI codebook according to RI reported from the UE and using the corresponding beam as a beamforming coefficient- - - - the base station may transmit the beamformed CSI-RS to the UE by applying a precoding matrix corresponding to 1 to 3 columns reported in the CDI codebook to each CSI-RS.) 
precoding a channel state information reference signal (CSI-RS) transmitted to a user equipment (UE) using the precoding matrix set (see [0374]-0378] ) When the UE Reports Best CDI and Rank
[0375] In order to configure beams of various ranks, the base station may configure beamforming using a distributed beam group among the above-described methods. Namely, when the base station transmits beamformed CSI-RS to the UE, a distributed beam group illustrated in FIG. 16 may be used, and a precoding matrix set (group) corresponding to the distributed beam group can be determined by PMI reported by the UE. [0376] Alternatively, when the base station transmits a CSI-RS in a short term in a beamformed scheme (i.e., Class B) in order to ensure a rank of the UE, the beam group (or a precoding matrix set) may be limited so that orthogonal beams as many as the number of ranks are necessarily included.[0377] 2) When the UE Reports Best K (K>1) CDIs [0378] The UE may report K CDIs to the base station, and the base station may recognize K beams reported by the UE as ranks. Namely, the base station may recognize the number of CDIs reported by the UE as the number of ranks. When the base station transmits a beamformed CSI-RS to the UE, the base station may include all or some of the K CDIs reported by the UE in the beamforming. Namely, when the base station transmits the beamformed CSI-RS to the UE, all or some of precoding matrixes according to K PMIs reported by the UE may be included in a precoding matrix set (or group) applied to the corresponding beamformed CSI-RS. Also see [0396]-[0398]); When the codebook is used, the base station may select an orthogonal beam suitable for the RI using the reported CDI and RI and may calculate a beamforming coefficient in Class B operation as follows - - -the base station may transmit the beamformed CSI-RS to the UE by applying a precoding matrix corresponding to 1 to 3 columns reported in the CDI codebook to each CSI-RS)  and
 receiving, from the UE, one or more reports that indicate one or more beam indices selected from beam indices associated with the precoding matrix of orthogonal beams ([0310] disclosing reporting of a preferred beam using CRI,CDI or BI (the UE may select one preferred CSI-RS resource (i.e., beam) among the received K CSI-RS resources (i.e., the K beamformed CSI-RSs) and may report CRI (or CDI, BI) to the base station)).
Park et al discloses all of the subject matter discussed above, but is not explicit about selecting a precoding matrix of orthogonal beams
However, Park Haewood et al discloses on page 3, the first PMI may be selected within a codebook consisting only of precoding matrices for forming an orthogonal beam. Also see page 40, the first PMI may be selected within a codebook consisting only of precoding matrices for forming an orthogonal beam. In this case, the number of precoding matrices corresponding to the RI reported by the terminal in the codebook is selected. A set of precoding matrices may be constructed. Also see claim 6, A method for reporting channel state information in which the first PM is selected in a codebook consisting only of precoding matrices for forming orthogonal beams.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Park et al astaught by Park Haewood et al and include selecting a precoding matrix of orthogonal beams.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Park et al astaught by Park Haewood et al and include selecting a precoding matrix of orthogonal beams with a reasonable expectation of success, thus more accurate channel state information may be reported to a base station (see Park Haewood et al, page 3).
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 9,  the combination of Park et al  and Park Haewood et al discloses  a method of wireless communication performed by a user equipment (UE) ( see fig. 14,UE,  [0300], a hybrid CSI-RS based scheme in a wireless communication system, [0305] The UE may be informed of whether to use the hybrid CSI-RS via higher layer signaling (e.g., RRC signaling) comprising: receiving, from a base station, a channel state information reference signal (CSI-RS) precoded using a precoding matrix of orthogonal beams; selecting one or more beam indices from beam indices associated with the precoding matrix of orthogonal beams; and transmitting, to the base station, one or more reports that indicate the one or more beam indices ( the rest of claim 9 recites similar limitations as in claim 1 above. Claim 9 is rejected similarly as in claim 1, see rejection above).

With regards to claim 16, the combination of Park et al  and Park Haewood et al  discloses a base station for wireless communication ( fig. 21, 2110) , comprising: a memory ( see fig.  21 2112), ; and one or more processors ( 2111), coupled to the memory (2110), configured to: select a precoding matrix of orthogonal beams; precode a channel state information reference signal (CSI-RS) transmitted to a user equipment (UE) using the precoding matrix of orthogonal beams; and receive, from the UE, one or more reports that indicate one or more beam indices selected from beam indices associated with the precoding matrix of orthogonal beams (the rest of claim 16 recites similar limitations as in claim 1 above. Claim 16 is rejected similarly as in claim 1, see rejection above).
With regards to claim 24, the combination of Park et al  and Park Haewood et al discloses user equipment (UE) for wireless communication ( see fig. 21, UE 2120), comprising: a memory (2121); and one or more processors(2121) coupled to the memory (block 2120), the memory and the one or more processors configured to: receive, from a base station, a channel state information reference signal (CSI- RS) precoded using a precoding matrix of orthogonal beams; select one or more beam indices from beam indices associated with the precoding matrix of orthogonal beams; and transmit, to the base station, one or more reports that indicate the one or more beam indices(the rest of claim 24 recites similar limitations as in claim 1 above. Claim 24 is rejected similarly as in claim 1, see rejection above).
With regards to claims 4, 12, 19 and 27, the combination of Park et al and Park Haewood et al discloses the method of claim 1, wherein selecting the precoding matrix of orthogonal beams comprises: selecting the precoding matrix of orthogonal beams based at least in part on last beam indices indicated in one or more last reports from the UE(see [0302], The long-term CSI-RS, CSI-RS based on Class A (i.e., the first CSI-RS configuration), is configured for the Class A and is used to measure long-term Channel Direction Information (CDI). The UE may report preferred CDI to the base station using the long-term CSI-RS in consideration of a position and mobility of the UE. Here, the CDI may include integrally or independently information of a horizontal domain and information of a vertical domain. These paragraphs [0321], and [0396]-0398] also discloses determining the precoding matrix based on CDI reported during long-term feedback).

With regards to claim 6 and 21, the combination of Park et al and Park Haewood et al discloses the method of claim 1, wherein the one or more reports includes a first report that indicates one or more beam indices selected by the UE (see [0374]-0378], When the UE Reports Best CDI and Rank [0375] In order to configure beams of various ranks, the base station may configure beamforming using a distributed beam group among the above-described methods. Namely, when the base station transmits beamformed CSI-RS to the UE, a distributed beam group illustrated in FIG. 16 may be used, and a precoding matrix set (group) corresponding to the distributed beam group can be determined by PMI reported by the UE. [0376] Alternatively, when the base station transmits a CSI-RS in a short term in a beamformed scheme (i.e., Class B) in order to ensure a rank of the UE, the beam group (or a precoding matrix set) may be limited so that orthogonal beams as many as the number of ranks are necessarily included.[0377] 2) When the UE Reports Best K (K>1) CDIs [0378] The UE may report K CDIs to the base station, and the base station may recognize K beams reported by the UE as ranks. Namely, the base station may recognize the number of CDIs reported by the UE as the number of ranks. When the base station transmits a beamformed CSI-RS to the UE, the base station may include all or some of the K CDIs reported by the UE in the beamforming. Namely, when the base station transmits the beamformed CSI-RS to the UE, all or some of precoding matrixes according to K PMIs reported by the UE may be included in a precoding matrix set (or group) applied to the corresponding beamformed CSI-RS. Also see [0396]-[0398]); When the codebook is used, the base station may select an orthogonal beam suitable for the RI using the reported CDI and RI and may calculate a beamforming coefficient in Class B operation as follows - - -the base station may transmit the beamformed CSI-RS to the UE by applying a precoding matrix corresponding to 1 to 3 columns reported in the CDI codebook to each CSI-RS)

With regards to claims 7 and 22, the combination of Park et al and Park Haewood et al discloses the method of claim 1, wherein the one or more reports includes a second report that indicates one or more updated beam indices selected by the UE (see Park et al, repeated short-term CSI feedback in fig. 4)

With regards to claims 8,15,23 and 30, the combination of Park et al and Park Haewood et al discloses the method of claim 1, further comprising: transmitting, to the UE, beam indices associated with the precoding matrix of orthogonal beams used to precode the CSI-RS. (see [0374]-0378] ) When the UE Reports Best CDI and Rank
[0375] In order to configure beams of various ranks, the base station may configure beamforming using a distributed beam group among the above-described methods. Namely, when the base station transmits beamformed CSI-RS to the UE, a distributed beam group illustrated in FIG. 16 may be used, and a precoding matrix set (group) corresponding to the distributed beam group can be determined by PMI reported by the UE. [0376] Alternatively, when the base station transmits a CSI-RS in a short term in a beamformed scheme (i.e., Class B) in order to ensure a rank of the UE, the beam group (or a precoding matrix set) may be limited so that orthogonal beams as many as the number of ranks are necessarily included.[0377] 2) When the UE Reports Best K (K>1) CDIs [0378] The UE may report K CDIs to the base station, and the base station may recognize K beams reported by the UE as ranks. Namely, the base station may recognize the number of CDIs reported by the UE as the number of ranks. When the base station transmits a beamformed CSI-RS to the UE, the base station may include all or some of the K CDIs reported by the UE in the beamforming. Namely, when the base station transmits the beamformed CSI-RS to the UE, all or some of precoding matrixes according to K PMIs reported by the UE may be included in a precoding matrix set (or group) applied to the corresponding beamformed CSI-RS. Also see [0396]-[0398]); When the codebook is used, the base station may select an orthogonal beam suitable for the RI using the reported CDI and RI and may calculate a beamforming coefficient in Class B operation as follows - - -the base station may transmit the beamformed CSI-RS to the UE by applying a precoding matrix corresponding to 1 to 3 columns reported in the CDI codebook to each CSI-RS)  


Claims 3, 11,18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019132031)(see IDS) in view of Park Haewood et al (WO 2017146485) as applied in claims 1, 9,16 and 24 above,  and further in view of Ahn et al (US 20200162289)
With regards to claims 3, 11,18 and 26, the combination of Park et al and Park Haewood et al discloses the method of claim 1, wherein selecting the precoding matrix of orthogonal beams comprises: selecting the precoding matrix of orthogonal beams discloses all of the subject matter discussed above, but for based at least in part on a sounding reference signal received from the UE 
However, Ahn et al discloses in fig. 10, step s1005, [0358], the UE receives, from an eNB, SRS resource configuration information for the transmission of a sounding reference signal (SRS).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Park et al and Park Haewood et al as taught by Ahn et al and include a sounding reference signal received from the UE. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Park et al and Park Haewood et al as taught by Ahn et al and include a sounding reference signal received from the UE with a reasonable expectation of success, thus development of more advanced mobile communication systems is needed (see Ahn et al, [0002]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
Allowable Subject Matter
5.	Claims 2,5,10,13,14,17,20, 25,28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach the limitations as recited in method/device of claims 2,5,10,13,14,17,20, 25,28, and 29.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nilsson (US 10,742,303) discloses spatially Quasi Co-Located (QCL) reference signal resources are configured in a wireless communication device having a plurality of antenna panels.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 21, 2022